Action to recover for the wrongful death of plaintiff’s intestate resulting from injuries sustained in an automobile accident. The jury rendered a verdict in plaintiff’s favor for $5,000 damages, which the trial court set aside on the ground that plaintiff had not proved that the injuries received in the accident were a proximate cause of decedent’s death, and dismissed the complaint. Order and judgment entered thereon reversed on the law and the facts, with costs, motions to dismiss the complaint denied, the verdict reinstated, and judgment directed to be entered thereon, with costs. In our opinion, there is ample proof in the record to support the finding of the jury that decedent’s death was the result of the injuries sustained in the automobile accident by reason of. the negligence of the defendant. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.